Citation Nr: 1748328	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-40 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an increased initial rating for posttraumatic stress disorder, rated at 30 percent prior to June 1, 2009, 50 percent from June 1, 2009 to February 25, 2017, and 70 percent from February 25, 2017.  


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1971.  

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board, most recently in March 2016 when it was remanded for additional development.  

The issues of entitlement to service connection for tinnitus and bilateral hearing loss  are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have, and has not had, fibromyalgia.  

2.  Prior to February 25, 2017, the Veteran's PTSD resulted in reduced reliability and productivity and not deficiencies in most areas or unemployability; from February 25, 2017, the PTSD has not been manifested by symptoms that more closely approximate total occupational and or total occupational and social impairment


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for an initial rating of 50 percent for PTSD have been met; the criteria for a rating in excess of 50 percent prior to February 25, 2017, or in excess of 70 percent thereafter have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  Regarding the PTSD, the record includes examination reports, most recently in 2017, and these reports and the concurrent medical records and lay statements reveal all findings necessary to determine the impairment associated with the PTSD, including on occupational functioning.  Notably, to the extent the Veteran contends that the 2009 VA examination was inaccurate, the Board finds it  is consistent with contemporaneous treatment records and statements from the Veteran and his spouse.  Furthermore, the Board notes that the 2010 statement from the Veteran regarding the unreported symptoms includes histories that are somewhat inconsistent with the record, notably the history that he hardly trusted any person whereas clinical records reveal consistent histories of  having effective relationships with several close friends, some acquaintances, and his spouse and family members.  After review of the record, including the competent lay statements, the Board finds the 2009 VA examination is not without probative value; to the extent possible, the Board has considered the examination record in conjunction with the Veteran's 2010 addendum.   

Accordingly, the Board will address the merits of the appellant's appeal. 

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board has carefully reviewed the evidence of record but finds no probative evidence of fibromyalgia.  Records reveal no diagnosis of fibromyalgia and the June 2016 VA examiner determined the Veteran did not have fibromyalgia.  Furthermore, the Veteran has not reported outstanding medical evidence showing a diagnosis of fibromyalgia.  Thus, the Board finds service connection is not warranted for fibromyalgia.  

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Posttraumatic stress disorder (PTSD) is evaluated under Diagnostic Code 9411, which provides a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflects serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 represents some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  

Factual Background

A December 2008 VA social work note reveals the Veteran's history of "lingering" thoughts about Vietnam every day, "some irritability," diminished interest, and bad dreams.  He also reported a "great deal of anger" over the years, including road rage incidents and more historical episodes wherein he shot at a trespasser on his property and bit someone's ear off in a fight.  He reported that he was easily agitated and preferred to not be around people.  He been married for 30 years and had four children.  One child refused to have contact with him but he reported good relationships with the other three children.  He used writing as a coping mechanism and had just finished writing a book.  He reported that he was constantly looking for "what if" solutions, such as what he would do if a fight broke out.  The Veteran was not suicidal or homicidal.  He spoke about events with little emotion and expressed much distress when alone. 

A December 2008 letter from the Veteran's wife reports that the Veteran occasionally had disturbing dreams.  She reported that for the most part, the Veteran was a caring, loving person with a positive attitude about life but that there were times when he suddenly became irritated and aggressive.  She added that sometimes he tried to mask it as kidding around and that at other times, he was scary because she could not tell where the anger was coming from or how it would manifest itself.  She reported that the Vetearn had no trouble communicating with people but was not really a social person.  He preferred not having to deal with the daily stress and tact it took to deal with other people and hated crowds and heavy traffic.  She reported that they enjoyed their time together alone.  She added that the Veteran had always had jobs where he was his own boss or was left to work without supervision and did not care much for being told what to do or how to do it.  He had little tolerance for the attitudes or existence of Oriental people.  For the past two years, he had been obsessed with writing a book based on his years in Vietnam.  She and the Veteran had been together for the past 30 years and planned on spending the rest of their lives together.  

A January 7, 2009, VA social work note reports that the Veteran was having negative reactions after completing VA compensation paperwork.  He described an incident in service that was almost unbearable and noted that it bothered him intensely.  He felt that he had to work hard on managing his anger or that he may act out on it as he had in the past.  He had been having increased agitation with self and others and avoided being around too many people and felt a certain amount of detachment from them.  He enjoyed living in a remote area and was glad that his wife did not mind.  He felt that he could not function in a city environment.  The assessment was that he was friendly and cooperative, somewhat reserved, and not suicidal or homicidal.  The record does not reveal a "last" or "current" GAF score but subsequent records reveal the assignment of a GAF score of 50 on January 7, 2009.  A subsequent January 2009 VA social work note reports that the Veteran had learned good coping skills to help manage symptoms but felt it required "a lot" of energy.  The Veteran had been feeling a little bothered by thoughts and memories of Vietnam.  He focused on not lingering on them and stayed busy with other things.  The assessment was that he was pleasant, forthcoming, and cooperative.  He was distressed when discussing some Vietnam experiences, and was motivated to work on issues.  He was not suicidal or homicidal.  The record does not reflect the assignment of a "current GAF"; it only references the January 7, 2009, GAF.  A February 2009 VA social work note reveals the Veteran's history of feeling "a little" bothered by thoughts and memories of Vietnam.  The record notes that the Veteran was forthcoming and cooperative and not suicidal or homicidal.  A subsequent February 2009 VA social work note reveals the Veteran's history of getting into a lot of bar fights and drinking heavily after returning from Vietnam.  He reported that he was better able to ignore people currently.  He explained that he recently heard someone in a restaurant that was being obnoxious and he was able to talk to the person and handle it non-violently.  The record notes that the Veteran struggled with containing negative emotions and memories and that although he had been mostly successful it was difficult at times.  The record adds that the Veteran had no suicidal or homicidal ideations.  The February 2009 social work notes do not reflect the assignment of a "current GAF"; they only reference the GAF assigned on January 7, 2009.  

A March 16, 2009, VA social work record reveals the Veteran's history of persistent bad dreams related to guilt from Vietnam.  He reported that he had been focusing on writing and found it helpful in managing feelings of guilt and sadness.  The examiner noted that the Veteran became a "little" anxious after he heard a noise from outside.  The record does not report a current GAF score; it only reports the previous GAF score assigned in January 2009.  However, subsequent records dated in April 2009 reveal that a GAF score of 52 was assigned on the date of the March 16, 2009 treatment.  

In an April 2009 VA psychiatric examination, the Veteran reported that he had not been hospitalized for a mental disorder.  He was in individual psychotherapy with good effectiveness (he reported a good relationship with his therapist).  He was not close to his one sister but was inseparable from his one brother.  He stated that he had two close friends.  He felt that he had good logical, problem solving skills and a good memory.  He was in a good relationship with his spouse and good relationships with the children from his current marriage.  He noted good relationships with family members.  He lived in a small town and had a handful of close friends.  His activities included hiking, rock climbing, dog walks, gun shooting, and reading.  He had had no suicide attempts.  He had had numerous incidents of violence and assault but no recent ones.  He described himself as a violent person who maintained control.  He also described himself as pleasant, calm, and with a fulfilling social life currently.  He and his wife had friends and were close with family, and he spent time with his family. 

On examination, he was clean, neatly groomed, and appropriately dressed.  His psychomotor activity and speech were unremarkable.  His attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  His affect was appropriate and his mood was good.  He was able to do serials 7's and spell a word forward and backwards.  His orientation to person, time, and place was intact, and his thought processes and content were unremarkable.  He had no delusions, understood the outcome of behavior, and had average intelligence.  He reported sleep impairment with nightly sleep disturbance, specifically due to disturbing nightmares, many related to Vietnam.  He had no hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  He noted infrequent but intense panic attacks.  He had no homicidal or suicidal thoughts.  Impulse control had been poor with episodes of violence.  He reported a snap judgment and being on guard.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  His remote, recent, and immediate memory were normal. 

Psychometric testing was conducted and revealed a mild degree of PTSD symptom severity.  Anxiety and antisocial scores were elevated.  The Veteran knew the amount of his benefit payment and the amounts of his monthly bills, and could prudently handle payments.  He was not employed but had retired in 2002 due to age or duration of work.  The diagnosis was PTSD; the GAF score assigned was 65. 
The examiner stated that due to PTSD signs and symptoms, there was transient or mild and decreased work efficiency and ability to perform occupational tasks only.  The examiner indicated that symptoms had interfered with social functioning for many years.  The Veteran lived in an isolated community and interacted with very few people.  He was guarded and controlled in his interactions but able to function. 

An April 2009 VA social work note reveals that the Veteran described a pretty good week.  He felt that his therapy was doing something because he was having good dreams.  He was alert and cooperative.  The record indicates that a current GAF score was not assigned; the record only reports the "last GAF score" assigned on March 16, 2009.  A May 2009 VA social work note reveals the Veteran's history of increased anger for the previous week, which he attributed to not feeling well.  June 2009 VA treatment records reveal the Veteran's history of positive effects from treatment.  He reported that he was not stressed with people or traffic during a recent trip.  The record indicates that a current GAF score was not assigned; the record only reports the "last GAF score" assigned on March 16, 2009.  A September 2009 VA treatment record reveals the Veteran's history of difficulty in crowds and needing to keep his back to a wall in restaurants.  He reported having some friends and a brother that he confides in and he indicated that his marriage was doing well.  The record notes that the Veteran had moderate difficulties with socialization or crowds and that he talked more easily one-on-one.  The record adds that the Veteran perseverated at times.  No impulsivity issues were found on interview.  A GAF score of 56 was assigned.  An October 2009 VA treatment record reveals the Veteran's history of a good recent trip to see family in California, though it was difficulty being in the neighborhood due to hypervigilance.  He also reported that he thinks of Vietnam as soothing memories.  He was aware that he depersonalized at times and it helped him focus intensely.  The record notes that the Veteran had PTSD symptoms of depersonalization, hypervigilance, and difficulty being around crowds/groups.  The record reports a "current GAF" of 56.  A November 2009 VA treatment record reveals the Veteran's history of continued PTSD issues, including thinking of Vietnam when going to sleep.  The record indicates that the Veteran describes an inability to cope with social anxiety and how he lives away from others to avoid the congestion and crowds.  The record notes that the Veteran was articulate and well-oriented and aware of his surroundings at all times.  The record reveals a GAF score of 56.  

A February 2010 VA medical record reveals negative history as to having little interest or pleasure in doing things or feeling down, depressed, or hopeless in the previous two weeks.  

In the Veteran's September 2010 VA Form 9, Substantive Appeal, he indicated that he did not think he completely understood some of the questions in his previous interview.  He noted that he is suspicious of nearly everything and everyone and hardly trusted any person.  He got about one night of sound sleep out of 5 or 6.  He commonly recalled traumatic service experiences.  He was able to perform routine duties because everything he does, he keeps well below his true capabilities.  He was not participating in activities that require significant intervention with others.  He much preferred to be alone.  He had lost some jobs because of his unwillingness to cooperate with supervision.  He did not feel his clean appearance or ability to converse well had any bearing on his disability.

An August 2011 VA medical record reveals negative history as to having little interest or pleasure in doing things; feeling down, depressed, or hopeless; feeling bad about himself or feeling like a failure; having trouble concentrating on things; or having thoughts that he would be better off dead or thoughts of self-harm in the previous two weeks.  The Veteran reported having sleep impairment and fatigue or little energy several days in the previous two weeks.  He reported that the reported problems made it "somewhat" difficult to do his work, take care of things at home, or get alone with other people.  An August 2011 VA treatment record reveals the Veteran's history that he had been "very active" and was working with a friend on a building project.  The record notes that the Veteran was pleasant, smiling, and talkative.  

An August 2012 VA medical record reveals negative history as to having little interest or pleasure in doing things; feeling down, depressed, or hopeless; sleep impairment; feeling bad about himself or feeling like a failure; having trouble concentrating on things; or having thoughts that he would be better off dead or thoughts of self-harm in the previous two weeks.  He reported that it was "not at all difficult" to do his work, take care of things at home, or get alone with other people.  

An August 2013 VA medical record reveals negative history as to having nightmares, feeling constantly on guard or easily startled, feeling numb or detached; having little interest or pleasure in doing things; or feeling down, depressed, or hopeless in the previous two weeks.  

A September 2013 statement reveals history of increased symptoms, including problems with impulse control, impaired judgment, difficulty adapting to stressful circumstances, irritability, and social isolation.

A May 2014 VA examination record reveals the examiner's determination that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The record reveals the Veteran's history of stable relationship with his spouse and good relationships with 2/4 children.  He also reported having "many" acquaintances and three close friends in the area.  He added that he travels all over the country approximately five months per year.  The Veteran reported increased intrusive thoughts and nightmares since the prior examination, in part due to a change in therapists.  He added that if he is talking to someone and finds the conversation dull, his mind wanders back to Vietnam.  He added that he has to expend a great deal of effort to not spend much of the day thinking about Vietnam.  The record notes the endorsement of symptoms including anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner noted that the Veteran was appropriately dressed with neat grooming and hygiene.  Attention and concentration seemed grossly intact, and the Veteran was oriented.  There was no obvious deficit in expressive or receptive language skills and attitude was cooperative.  Mood was mildly anxious and consistent with affect and facial expression.  The Veteran denied suicidal ideation, hallucination, or symptom suggestive of thought disorder.  

A July 2014 statement from the Veteran's spouse reports that the Veteran had symptoms including flashbacks, nightmares, severe anxiety, irritability, angry outbursts, and uncontrollable thoughts about service.  She added that he "always" had trouble maintaining close personal relationships for any significant length of time and that he sometimes exhibits aggressive behavior.  She reported that he had trouble with "normal" situations that other people cope with, such as being in crowded areas.  She reported that he rarely attends functions that include more than two other couples.  

In an August 2014 statement, the Veteran reported that he does not attend social events, though he "occasionally" gets together with a "few friends" for dinner or a barbecue.  He reported that he has recurring visions of service with associated sleep impairment and uneasiness around crowds resulting in avoidance of events.  

A December 2014 VA medical record reveals negative history as to having little interest or pleasure in doing things or feeling down, depressed, or hopeless in the previous two weeks.  

January 2015 and April 2016 VA medical records reveal negative history as to having little interest or pleasure in doing things or feeling down, depressed, or hopeless in the previous two weeks.  The January 2015 VA medical record also reveals negative history as to nightmares, trying hard to not think about stressors, being constantly on guard or easily startled, and feeling numb or detached.   

A February 2017 VA examination record reveals diagnosis of PTSD that resulted in occupational and social impairment with reduced reliability and productivity.  The examiner determined the Veteran's symptoms were at least as likely as not at an increased level since the 2015 examination.  However, the examiner later stated that the Veteran's symptoms were likely at a similar level since 2008.  The examiner added that the Veteran displayed moderate symptoms.  

The record indicates that the Veteran was still married and reported having a good relationship with family members and a "handful" of close friends.  He reported symptoms including irritability, though it had recently improved, and occasional or infrequent outbursts.  He reported that he enjoyed travelling in his trailer, working on his cabin, and shooting with another friend.  He reported that he was retired and that most of his career was self-employed due to difficulty with supervisors/ management.  He reported a history of difficulty with concentration and attention and being distracted easily.  He reported current difficulty completing tasks.  He added that he loses interest quickly.  The Veteran denied treatment and reported that he coped with symptoms through significant isolation and avoidance.  He did report positive relationships with his wife and support system and remaining active in interests that provided an outlet for him.  The examiner noted that the Veteran described symptoms in the "moderate to severe" range, such as nightmares, intrusive memories, panic symptoms but not panic attacks, avoidance, and mild difficulties with attention/concentration.  He denied depression, suicidal ideation, or paranoia symptoms.  The record reports symptoms including anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, and obsessional rituals which interfere with routine activities.  Speech was appropriate, and mood and affect were within normal limits.  The Veteran was behaviorally stable and oriented, and thought process was linear and goal directed.  The Veteran denied hallucinations, and insight and judgment were fair.  The examiner noted that although the Veteran's activities of daily living were intact, he endorsed moderate difficulties in joining community activities and mild difficulties in dealing with people he does not know and how much he has been emotionally affected by problems.  The examiner added that clinical testing documented moderate levels of difficulty.  The examiner found that the Veteran's PTSD symptoms caused functional impairments that negatively impacted his occupational functioning due to concentration and memory (moderate to severe interference), mood and motivation (moderate interference), social interaction (moderate to severe interference), and adaptability and stress tolerance (moderate to severe interference).  The examiner added that minimally adequate functioning was required for most employment settings.  

Analysis

Resolving all doubt in favor of the Veteran, the Board finds a 50 percent rating is warranted for the period of the claim prior to June 1, 2009, based on the evidence of moderate impairment due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships. 

The Board finds a rating in excess of 50 percent is not warranted at any time prior to February 25, 2017.  During this period, the Board finds the social and occupational impairment during this period more nearly approximated the reduced reliability and productivity contemplated by a 50 percent rating than the deficiencies in most areas contemplated by a 70 percent rating.  The evidence consistently reveals normal clinical findings regarding speech, thought process, orientation, thought content, and judgment and indicates that the Veteran maintained contact with reality and consistently denies suicidal or homicidal ideation.  The record also generally reveals normal findings for memory, attention, and concentration, though they are reported to be mildly impaired in 2014.  The record indicates that the Veteran has issues with anger and low frustration tolerance.  The record does not include any histories of episodes of violence during the period of the claim, however; although the record reveals the Veteran's history that it is "difficult" and requires energy to maintain control, the record suggests he is predominantly able to maintain control, including while travelling.  

The Board acknowledges that the Veteran has significant social withdrawal and isolation, in part to maintain control of his anger and other symptoms.  The Veteran is able to maintain multiple "close" friendships and supportive relationships with his wife and some family members, however, and the record is absent any finding or history that the Veteran is unable to function independently.  The record consistently reveals that the Veteran is able to perform activities of daily living and maintain appropriate dress and grooming, without history that his spouse had to help him perform these tasks.  There is also no medical finding that the PTSD rendered the Veteran unemployable during this period, and the record indicates that the Veteran was able to "work" on a project with a friend during the period of the claim.  

Although the record shows impairment of social and occupational functioning and deficiency in social functioning, the Veteran has predominantly normal speech, memory, thought process, orientation, judgment, insight, and ability to function independently and he was able to maintain effective relationships with at least some people and do activities with them, which indicates a level of functioning beyond that contemplated by a 70 percent rating.  This determination is consistent with evaluator's assessments of moderate social impairment and reported GAF scores.  Notably, the record only documents the assignment of GAF scores on six occasions, those assigned on January 7, 2009 (50), March 16, 2009 (52), April 20, 2009 (65), September 17, 2009 (56), October 19, 2009 (56), and November 2, 2009 (56), with most scores in the 50s suggesting moderate impairment.  The record also documents VA examiners' consistent findings that the PTSD did not result in deficiencies in most areas.  Thus, the Board finds a rating in excess of 50 percent is not warranted prior to February 25, 2017.  

Beginning on and after February 25, 2017, the Veteran is rated at 70 percent.  It appears the increase was based on new histories of impairment of concentration and attention, difficulty completing tasks, and obsessional rituals that interfere with routine activities and the examiner's finding that it was at least as likely as not that the Veteran's PTSD was at an increased level since the 2015 examination.  The Board finds a rating in excess of 70 percent is not warranted because the evidence does not demonstrate social and occupational impairment that more nearly approximates total deficiencies in most areas during this period.  The records contain no findings of total social or occupational impairment due to the psychiatric disorder, and the reported symptoms and associated impairment do not approximate the disability picture contemplated by a 100 percent rating.  The record indicates that the Veteran has had intact orientation and speech and has maintained contact with reality.  He has also maintained an effective relationship with his spouse and family members and has not posed a risk to himself or others, and he was able to provide his own history during evaluations and other medical treatment.  Although the Veteran has functional impairment, there is no evidence of total impairment as contemplated by the higher rating.  

The Veteran's attorney has alleged that he is unemployable due to the service-connected PTSD.  Therefore, the issue of entitlement to a TDIU based on the service-connected PTSD is a component of the claim for an increased rating.  In order to meet the minimum schedular criteria for a TDIU based on the psychiatric disability, the psychiatric disability must be assigned a rating of 60 percent or higher.  The Veteran's psychiatric disability is rated as 50 percent disabling prior to February 25, 2017, and 70 percent thereafter.  If the Veteran were unemployable due to the service-connected PTSD for the period prior to February 25, 2017, the appropriate course of action would be to refer the claim to the Director of the Compensation Service for extra-schedular consideration.  

The probative medical evidence demonstrates that the Veteran is not unemployable due to the service-connected PTSD.  There is no medical finding of unemployability, and the Board finds the evidence does not suggest such a finding.  The record indicates that the Veteran has impairment of functioning, predominantly social functioning and mood regulation.  He is able to participate in activities and projects with friends and function independently and effectively, however, and has a history of gainful self-employment prior to retiring due to age.  The 2017 VA examiner determined that the PTSD would result in moderate to severe interference with employment but indicated that it would not preclude the "minimally adequate" functioning required for most employment.  After consideration of the Veteran's employment and educational history and continued ability to function independently (i.e. without supervision), the Board finds the evidence does not support a finding of unemployability due to the PTSD.  


ORDER

Service connection for fibromyalgia is denied.  

An initial 50 percent rating for PTSD is granted; an initial rating in excess of 50 percent prior to February 25, 2017, or a rating in excess of 70 percent thereafter is denied.  


REMAND

The Board finds the record would benefit if another opinion were obtained to determine whether the Veteran has hearing loss due to service, with consideration of the medical studies cited by the Veteran's representative, notably the papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss. 

Finally, with regard to the Veteran's tinnitus, the July 2015 VA examiner associated the Veteran's tinnitus with his hearing loss.  Therefore, the claim for tinnitus is inextricably intertwined with the hearing loss service connection claim and must also be remanded. 


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records.

2.  Afford the Veteran an examination to determine whether the Veteran has hearing loss related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

If it is determined that the Veteran has sufficient hearing impairment to qualify as a disability in one or both ears, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hearing loss began in service, was caused by service, or is etiologically related to the Veteran's active service, to include noise exposure in service.  

The examiner must provide a rationale for all opinions expressed.  The examiner should consider whether in-service noise exposure resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner believes that auditory hair cell damage did result from the in-service noise exposure, the examiner should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

3.  Thereafter, readjudicate the Veterans claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


